DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 15 to 20 are objected to because of the following informalities:  In claim 15, line 14, the term “shaft” should be changed to --spire--.  Note “the spire” in lines 16 and 17 of the same claim.  Claims 19 to 20 depend on claim 15 and as such are also objected. Appropriate correction is required.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (9664373) in view of Ding (9551472).
Zhang discloses a light emitting device (30) comprising a lower housing unit (31) with a bottom end (as figure 4 rotated 90 degrees clockwise, the lower housing unit 31 has a bottom end) and an open top end (figure 4, the open top end closed by upper housing unit 38), an upper housing unit (38) having an open bottom end (as figure 4 rotated 90 degrees clockwise, the upper housing unit 38 has an open bottom end closing the open top end of lower housing unit 31), wherein the upper housing unit is removably coupled at the open bottom end to the open top end of the lower housing unit (figure 3) defining a cavity therein (figure 4), a housing plate (341) positioned within the housing cavity, a motor (33) attached to the housing plate, a power source (32) coupled to the motor and contained within the housing cavity, a plurality of light sources 
Ding teaches a light shade upper housing unit (11) has an open top end (figure 3) screwed and installed with a spire for continuously rotating the light shade upper housing unit such that light irradiated thereon is refracted and rotated continuously.
It would have been obvious to one skilled in the art to have the upper housing unit of Zhang screwed and installed with the spire, as taught by Ding, for continuously rotating the upper housing unit such that light irradiated thereon is refracted and rotated continuously to enhance the lighting effects.
With regards to claim 2, wherein the rotatable form rotates around an axis created by the elongated spire when the motor is actuated (column 3, lines 11 to 14, 44 to 45).
With regards to claim 3, wherein the plurality of light sources are positioned such that light emitted therefrom is generally projected at the rotatable form (column 3, lines 43 to 44). 
With regards to claim 4, wherein the light sources are one of: light-emitting diode (column 2, line 65), plasma, laser, incandescent, and halogen.
6.	Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Ding, as applied to claim 4 above, and further in view of Abukar (20180310743).
Zhang as modified by Ding discloses the invention substantially as claimed with the exception of disclosing a speaker within the housing unit cavity.
Abukar teaches a speaker (250) within the housing unit cavity, the housing unit comprising a microphone (240), and a remote-control interface (300). 
It would have been obvious to one skilled in the art to comprise the housing unit of Zhang with a speaker, a microphone and a remote-control interface, as taught by Abukar, to replay sound, to record sound, and to remotely communicate and control speaker and the microphone.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ding and Abukar, as applied to claim 6 above, and further in view of Capitani et al. (20130308315).
Zhang as modified by Ding and Abukar discloses the invention substantially as claimed with the exception of disclosing that the lens additionally comprises a plurality of output port openings.
Capitani et al. teach that the lens (8) comprises a plurality of output port openings (49) for allowing circulation of air from the inner space within the housing unit towards the outside (paragraph 0115, lines 1 to 2) and for allowing the sound waves transmitted through the holes (paragraph 0136, lines 3 to 5).
It would have been obvious to one skilled in the art to comprise the lens of Zhang as modified by Ding and Abukar with a plurality of output port openings, as taught by Capitani et al., for allowing circulation of air from the inner space within the housing unit towards the outside (paragraph 0115, lines 1 to 2) and for allowing the sound waves transmitted through the holes (paragraph 0136, lines 3 to 5).
8.	Claims 9 to 14 are allowed.
9.	Claims 15 to 20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
	Claim 9 is allowed because the prior art individual or taken as a whole does not teach 
a bearing holder within the housing unit cavity, a first printed circuit board attached to the bearing holder, a motor electronically connected to the first printed circuit board, a flexible printed circuit board attached to the motor, a plurality of light sources positioned on the flexible printed circuit board, a lens attached near the upper housing unit open top end, the lens comprising an opening therein, and a generally tau-shaped elongated spire having a first end and a second end, the elongated spire second end coupled to the motor, the elongated spire first end comprising a form at a distal end and further projecting through and outside the entirety of the lens opening in combination with all other features as claimed in claim 9.  Claims 10 to 14 depend on and further limit claim 9 and as such are also allowed. Claim 15 contains allowable subject matter including a first printed circuit board electronically connected to the power source, a bearing holder positioned within the housing unit cavity, a processor attached to the bearing holder, a second printed circuit board positioned within the housing unit cavity, the motor 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang is cited to show other pertinent upper and lower housing unit defining a cavity therein, a support plate within the cavity, a power source within a cavity, a circuit board within the cavity, a plurality of light sources attached to the circuit board, one end of an elongated spire connected to a motor, other end of the elongated spire projected through a central hole of a lens within the cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y M. Lee/
Primary Examiner, Art Unit 2875